                 1 MUSICK, PEELER & GARRETT LLP                                         JS-6
                                 624 South Grand Avenue, Suite 2000
                 2               Los Angeles, California 90017-3383
                                      Telephone (213) 629-7600
                 3                    Facsimile (213) 624-1376


                 4     David A. Tartaglio (State Bar No. 117232)
                       d.tartaglio@musickpeeler.com
                 5     Steven J. Elie (State Bar No. 130566)
                       s.elie@musickpeeler.com
                 6     Laura K. Kim (State Bar No. 197944)
                       l.kim@musickpeeler.com
                 7
                   Attorneys for Defendant
                 8 STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
                 9
             10                                       UNITED STATES DISTRICT COURT
             11                                    CENTRAL DISTRICT OF CALIFORNIA
             12                                                   WESTERN DIVISION
             13 DOMINIC BARBAR, an individual,                            Case No. 2:18-cv-08758-RGK-MAA
             14                           Plaintiff,                      PROPOSED ORDER RE JOINT
                                                                          STIPULATION FOR DISMISSAL
             15 vs.                                                       WITH PREJUDICE
             16 STATE FARM MUTUAL
                AUTOMOBILE INSURANCE                                      HONORABLE R. GARY KLAUSNER
             17 COMPANY, an Illinois Corporation;
                and DOES 1 through 80, inclusive,
             18                                                           Action Filed: November 8, 2018
                          Defendants.                                     Discovery Cut-off: September 6, 2019
             19                                                           Trial Date: January 14, 2020
             20
             21                  The Court having considered the Parties’ Joint Stipulation For Dismissal With
             22 Prejudice, good cause appearing therefore, the entire action is dismissed with
             23 prejudice.
             24                  IT IS HEREBY ORDERED.
             25
                       DATED: July 12, 2019
             26
                                                                         HONORABLE R. GARY KLAUSNER
             27                                                          United States District Judge
             28
MUSICK, PEELER
& GARRETT LLP        1166336.1
                                                                     1                Case No. 2:18-cv-08758-RGK-MAA
                                      PROPOSED ORDER RE JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
